Gould, Associate Justice.
The ordinary rules of construction will locate the Pace and Martinez leagues as adjoining grants, the northeast line of the Martinez being a common line, and will consequently place the junior grant to Castillo, purporting to occupy a supposed space between these leagues, in conflict with the Pace league, except the southeastern part of the Castillo. That the lines of the Pace league were not actually surveyed, and that the width of the league will have to be extended from 2,500 varas called for to something near 3,100, producing an excess in quantity of about 1,000 acres, are facts of themselves insufficient to justify a disregard of the calls for the Martinez league, as having a common marked corner and a common marked line.
The leading question in the case is one of limitation, and has, we think, been recently decided by this court in the case of Peyton v. Barton. In that case it was decided, after the question had been held under consideration for a year, that “ the statute will not run in favor of an adverse occupant, under a junior title, if his possession does not extend to that part of the land in dispute which is within the conflict.”
The improvements of Bunton, and of those under whom he claims, are on that part of the Castillo grant not in conflict with the Pace league, and the record fails to show any actual possession by Bunton of any part of the Pace league. It follows, under the rule just stated, that Bunton has acquired no title to the conflict by limitation, whether of ten, five or three years.
This conclusion makes it unnecessary to inquire whether the court committed any error in admitting in evidence the several deeds offered by defendants, to show title in themselves under the grant to Pace. If the court erred in those rulings, the error could not be material. Having shown a superior outstanding title, the defendant has established a valid defense.
The claim that defendants are estopped from disputing the Castillo grant has not been made out.
The judgment is accordingly affirmed. Affirmed.
[Opinion delivered June 1, 1880.]